Citation Nr: 0739893	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-41 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee chondromalacia and osteoarthritis with limited and 
painful motion, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
left knee chondromalacia and osteoarthritis with limited and 
painful motion, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for right knee 
chondromalacia and osteoarthritis with instability and 
locking, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased initial rating for left knee 
chondromalacia and osteoarthritis with instability and 
locking, currently evaluated as 20 percent disabling.  

5.  Entitlement to service connection for a back disorder, as 
secondary to service-connected right knee chondromalacia and 
osteoarthritis.  


6.  Entitlement to service connection for a right ankle 
disorder, as secondary to service-connected right knee 
chondromalacia and osteoarthritis.  

7.  Entitlement to service connection for a left ankle 
disorder, as secondary to service-connected left knee 
chondromalacia and osteoarthritis.  

8.  Entitlement to an effective date prior to June 30, 2003 
for an award of separate 20 percent disability ratings for 
chondromalacia and osteoarthritis of the bilateral knees with 
instability and locking.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2004 and 
October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  The February 
2004 rating decision denied service connection for a 
bilateral ankle disability as secondary to service-connected 
knee disabilities and continued the 10 percent evaluation for 
service-connected bilateral knee chondromalacia.  The October 
2005 rating decision granted separate 20 percent evaluations 
for right and left knee chondromalacia and osteoarthritis 
with instability and locking and assigned an effective date 
of June 20, 2003.  The RO also re-characterized the original 
knee disabilities as right and left knee chondromalacia and 
osteoarthritis with limited and painful motion.  

The veteran was afforded a personal hearing in August 2007 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

During the August 2007 hearing, the veteran's representative 
raised the issue of clear and unmistakable error (CUE) in the 
April 1999 rating decision issued by the Huntington, West 
Virginia, RO Satellite Rating Board, which granted an 
increased rating to 10 percent for chondromalacia in each 
knee.  The representative contends that this rating decision 
did not take various regulatory provisions and General 
Counsel opinions into account in rating the veteran's knee 
disabilities.  The representative also contended that the 
issue of CUE may be inextricably intertwined with the issue 
of entitlement to an earlier effective date.  The Board 
disagrees, as earlier effective date claims and a claim of 
CUE are different, mutually exclusive routes to the goal of 
determining an effective date.  Flash v. Brown, 8 Vet. App. 
332 (1995).  As such, the issue of an earlier effective date 
is not inextricably intertwined with the newly raised claim 
of CUE and can be adjudicated without its resolution.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the 
claim of CUE is REFERRED to the RO for appropriate action.  

With the exception of the claims for service connection for 
right and left ankle disorders, all of the claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no medical evidence of record showing that the 
veteran has a current disability involving his ankles, and 
the diagnosed arthralgia of the bilateral ankles is not 
proximately due to or the result of his service-connected 
knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
disorder as secondary to service-connected right knee 
chondromalacia and osteoarthritis have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2007).

2.  The criteria for service connection for a left ankle 
disorder as secondary to service-connected right knee 
chondromalacia and osteoarthritis have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service connection on a secondary basis

The veteran contends that he has a bilateral ankle disorder 
as a result of his service-connected bilateral knee 
disabilities.  See June 2003 VA Form 21-4138.  He testified 
that his treating physician told him that the weight he has 
gained as a result of not being as mobile due to his knees is 
causing his ankles to swell.  The veteran could not pinpoint 
a specific diagnosis related to his ankles but indicated that 
he wears braces to support them as they were getting weak.  
See August 2007 hearing transcript.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52, 744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

The veteran was seen at the VA Medical Center (VAMC) for an 
outpatient orthopedic consult in December 2004 with complaint 
of pain in the anterior lateral aspect of each ankle with 
associated swelling.  There was some pronation of his feet 
noted, as well as mild swelling.  The veteran's ankles could 
be brought up to about neutral position and plantar flexion 
of 25 degrees.  There were 20 degrees of varus and 10 degrees 
of eversion of the veteran's feet.  The veteran was diagnosed 
with chronic pain on the outer part of both ankles, and 
probable chronic strain with pronation of feet and swelling 
of feet and legs.  X-rays of the ankles were ordered, which 
showed no evidence of a fracture or dislocation.  An 
impression of within normal limits was made.  See December 
2004 radiology report.  

The veteran was seen again in October 2005 with complaint of 
pain and swelling of his ankles.  He pointed to and described 
pressure in the Achilles aspect of both ankles and indicated 
that range of motion caused pressure in his knees and ankles.  
Pronation of the feet was again noted.  Range of motion 
testing of the veteran's ankles showed 10 degrees of 
dorsiflexion, 20-25 degrees of plantar flexion, 20 degrees of 
inversion, and 5 degrees of eversion, bilaterally.  There was 
pain in the proximal legs and around the knees during testing 
as well as some tenderness of both Achilles tendons, but no 
swelling of the ankles or feet was noted.  See orthopedic 
outpatient progress note.  

The veteran underwent a VA compensation and pension (C&P) 
orthopedic examination in April 2006, at which time his 
claims folder was reviewed.  In pertinent part, he reported a 
two year history of constant pain and swelling in both 
ankles, worse on activity and eased by rest and braces.  
There was no specific history of trauma and the veteran had 
been seen by doctors without specific diagnosis.  The veteran 
denied taking any pain medication because of his history of 
problems with abuse.  Physical examination of the veteran's 
ankles showed no swelling, fluid, heat, erythema, crepitus or 
laxity.  There was marked diffuse tenderness bilaterally.  
Bilateral range of motion testing showed 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  Inversion 
and eversion were normal.  The veteran arose and stood 
slowly, gait was independent, slow and cautious without 
specific limp; heel and toe walking were done relatively 
well.  The veteran refused to hop or squat.  The VA examiner 
noted that x-rays of the ankles were normal.  The veteran was 
diagnosed with arthralgia both ankles.  The examiner reported 
that it is not as likely as not that the veteran's ankle 
problems are secondary to his knee problems.  

The veteran was seen again in March 2006 with complaint that 
his ankles periodically buckle and occasionally swell.  He 
reported using ankle braces and insoles in his shoes.  
Examination did not include examination of his ankles and no 
diagnosis was provided.  See orthopedic outpatient progress 
note.
The evidence of record does not support the veteran's claim 
for a bilateral ankle disorder as secondary to service-
connected right and left knee chondromalacia and 
osteoarthritis.  As an initial matter, the only diagnosis of 
record pertaining to the veteran's ankles is arthralgia, 
which is defined as joint pain.  See DeLuca v. Brown, 6 Vet. 
App. 321, 322 (1993) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)).  Pain alone, without a 
diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
Even assuming that arthralgia could be considered a 
disability, there is no medical evidence of record 
establishing that the arthralgia of the veteran's ankles is 
proximately due to or the result of the service-connected 
knee disabilities.  Rather, the April 2006 VA examiner found 
that it is not likely the veteran's ankle problems are 
secondary to his knee problems.  In the absence of evidence 
that the veteran has a disability of the bilateral ankles and 
evidence of a link between his arthralgia and his service-
connected knee disabilities, service connection for a 
bilateral ankle disorder is not warranted and the claim must 
be denied.  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the February 2004 rating decision 
that denied the veteran's claim for service connection for a 
bilateral ankle condition, he was advised of the evidence 
needed to substantiate a claim for service connection on a 
secondary basis and of his and VA's respective duties in 
obtaining evidence.  He was also asked to send any treatment 
records pertinent to his claimed condition, which includes 
those in his possession.  See November 2003 letter.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA treatment records have been obtained and 
he was afforded an appropriate VA examination in connection 
with his claim for service connection.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  At the time of his hearing in August 
2007, the veteran stated that he was going to try to make an 
appointment with his doctor.  The record was left open for 60 
days so that he could notify VA if he was able to schedule 
such an appointment or submit any additional records.  No 
additional information or evidence was received.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for a right ankle disorder as secondary to 
service-connected right knee chondromalacia and 
osteoarthritis is denied.  

Service connection for a left ankle disorder as secondary to 
service-connected left knee chondromalacia and osteoarthritis 
is denied.  




REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran contends that his service-connected knee 
disabilities have gotten worse since his last VA examination, 
which was conducted in April 2006.  See August 2007 
transcript.  When a veteran claims that his condition is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, the VA's duty to assist includes providing 
a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  In light of the veteran's contention, 
fundamental fairness warrants a more contemporaneous VA C&P 
examination for the purpose of ascertaining the current 
severity of his service-connected knee disabilities.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

In addition, the veteran filed a claim for service connection 
for a back condition on a secondary basis in February 2005, 
which was denied in a July 2006 rating decision.  A 
supplemental statement of the case (SSOC) was issued by the 
RO on the same date as the July 2006 rating decision, and 
included this issue.  The veteran thereafter submitted a VA 
Form 9 dated July 2006, which indicated that he disagreed 
with the July 2006 decision issued by the Decision Review 
Officer (DRO), in other words, the SSOC.  The VA Form 9 
constitutes a timely NOD to the denial of service connection 
for a back condition.  As the SSOC was issued on the same 
date as the rating decision that denied the claim, and in 
consideration of the circumstances of the case, this issue 
must be remanded for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the U.S. Court of Appeals for Veterans Claims 
recently held that the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.   Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  The VA General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  In light 
of this, the Board finds that the claim for an effective date 
prior to June 30, 2003 for an award of separate 20 percent 
disability ratings for instability and locking of the knees 
is inextricably intertwined with the claim for an increased 
rating for chondromalacia and osteoarthritis of the knees.  
Accordingly, the claim for an earlier effective date is 
deferred pending the above development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VAMC in Washington, DC, 
dated since April 2006.  

2.  Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the current severity of his 
knee disabilities.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral 
chondromalacia and osteoarthritis with 
instability and locking and limited and 
painful motion.

The examiner should report the range of 
motion measurements for each knee in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
knees are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to service 
connection for a back condition, as 
secondary to service-connected knee 
disabilities.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board. 

4.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted, issue a SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


